                                          Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 1 of 17




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6                                              SAN JOSE DIVISION

                                   7
                                         MANUELA HERNANDEZ, et al.,
                                   8                                                            Case No. 5:19-cv-07888-EJD
                                                            Plaintiffs,
                                   9                                                            ORDER GRANTING DEFENDANTS’
                                                      v.                                        MOTION TO DISMISS SECOND
                                  10                                                            AMENDED COMPLAINT
                                         COUNTY OF SANTA CLARA, et al.,
                                  11                                                            Re: Dkt. No. 38
                                                            Defendants.
                                  12
Northern District of California
 United States District Court




                                  13               Plaintiff Manuela Hernandez filed this civil rights action on behalf of herself and as

                                  14   guardian ad litem for the children of her son, Carlos Aguilar, who on December 2, 2018

                                  15   committed suicide while an inmate at the Santa Clara County Jail. Now pending before the Court

                                  16   is Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint for failure to state a

                                  17   claim. Having considered the parties’ briefs, the relevant law, and the record in this case, the

                                  18   Court GRANTS the Motion to Dismiss.

                                  19     I.        BACKGROUND
                                  20          A.      Factual Background
                                  21               The following facts derive from Plaintiff’s allegations in the operative Second Amended

                                  22   Complaint (“SAC”), Dkt. No. 35, which generally must be treated as true at the pleading stage.

                                  23   See Maya v. Centex Corp., 658 F.3d 1060, 1068 (9th Cir. 2011).

                                  24               The decedent, Carlos Aguilar (“Aguilar”), was admitted to the Elmwood Correctional

                                  25   Facility of the Santa Clara County Jail on July 25, 2018. First Amended Complaint (“FAC”), Dkt.

                                  26
                                  27
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                       1
                                           Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 2 of 17




                                   1   No. 19 at 5.1 Plaintiff asserts that in the days leading up to his suicide, Aguilar’s “behavior and

                                   2   classification status forewarned mental health issues as well as a possible suicide attempt.” SAC ¶

                                   3   25. On November 27, 2018, Aguilar notified Deputies Munoz (first name unknown) and Michael

                                   4   Fortino that he wanted to go into protective custody in order to dissociate from the “South Siders

                                   5   Sureños” gang and believed that someone was spreading rumors about him. Id.

                                   6          Deputies Jon Quiro and Hidalgo (first name unknown) participated in ultimately

                                   7   reclassifying Aguilar, while Sergeant Allen (first name unknown) and Captain Christopher

                                   8   Grumbos were notified. Id. Aguilar was transferred to protective custody on November 29, 2018

                                   9   where Deputy Lamar (first name unknown) observed that Aguilar appeared paranoid and exhibited

                                  10   agitated behavior. Id. ¶ 26. Plaintiff’s SAC further quotes Deputy Lamar’s Administrative

                                  11   Rehousing Report and she alleges that Deputy Lamar forewarned Aguilar’s mental health issues:

                                  12                  “The first day that he [Aguilar] came into that unit on 11/29/18 he
Northern District of California
 United States District Court




                                                      appeared to be paranoid and thinking that other inmates wanted to get
                                  13                  him because he was a dropped out South Sider. I pulled him out a[nd]
                                                      spoke to him about the unit. I explained that they are all drop outs and
                                  14                  just wanted to do [their] time without problems. He then asked if he
                                                      could sit in the holding cell and collect his thoughts. The next day he
                                  15                  continued to look paranoid standing off to the side and not talking to
                                                      other inmates. I asked him what was wrong, and he said the he was
                                  16                  tired and wanted to go to sleep. I told him to go to sleep on his bunk
                                                      and he said that he couldn’t.”
                                  17

                                  18   SAC ¶ 26. Plaintiff next alleges that on December 1, 2018, inmate trustee Alex Valdivia reported

                                  19   to Deputy Munoz that Aguilar exhibited “strange behavior.” Id. ¶ 27. The SAC details how

                                  20   Aguilar threatened other inmates and was acting “paranoid” on this day. Id. Aguilar was then

                                  21   moved to the M4-C unit within the facility for a higher protective custody classification and to

                                  22   “further monitor his behavior.” Id. On December 2, 2018, Deputies Alan Tse and Tambini (his

                                  23   first name is unknown) were assigned to supervise the M4-C unit. Id. ¶ 24. At 6:30 p.m., Deputy

                                  24   Tse completed a classification count, where he “made eye contact” with Aguilar. Then, at 7:15

                                  25

                                  26   1
                                        Because the paragraphs in the FAC are misnumbered, the Court will identify pincites by page
                                  27   number.
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                                    2
                                          Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 3 of 17




                                   1   p.m., Deputies Tse and Tambini opened cell doors for programming but Aguilar did not exit.

                                   2   Finally, at 7:59 p.m., Deputy Tambini performed another welfare check on Aguilar and found him

                                   3   hanging from the top bunk in his cell. Id. Aguilar, it was determined, died by suicide. Id. ¶ 28.

                                   4        B.      Procedural History
                                   5             On December 2, 2019, Plaintiff filed the instant action on behalf of herself and as guardian

                                   6   ad litem for Aguilar’s two minor children. Dkt. No. 1. The parties stipulated to Plaintiff filing an

                                   7   amended complaint, which she did on February 12, 2020. Dkt. Nos. 16, 19. Plaintiff’s FAC

                                   8   claimed that County defendants were deliberately indifferent to Aguilar’s suicidal ideations at the

                                   9   time of his booking at the Elmwood facility. Plaintiff brought a total of eight Counts: (1) a claim

                                  10   under 42 U.S.C. § 1983 for violation of the decedent’s Fourteenth Amendment rights; (2) a claim

                                  11   under 42 U.S.C. § 1983 for violation of the decedent’s and the Plaintiff’s Fourteenth Amendment

                                  12   rights, styled as a “wrongful death” claim; (3) a claim under 42 U.S.C. § 1983 for violation of the
Northern District of California
 United States District Court




                                  13   decedent’s Fourteenth Amendment rights, styled as a “survival action”; (4) a claim under 42

                                  14   U.S.C. § 1983 for violation of Plaintiff’s right to familial relationship; (5) a claim for negligence,

                                  15   brought under California Government Code §§ 815.2, 820; (6) a claim for failure to summon

                                  16   medical care in violation of California Government Code § 845.6; (7) a claim for negligence,

                                  17   styled as a “wrongful death” action under California Code of Civil Procedure §§ 377.60, 377.61;

                                  18   and (8) a common law claim for intentional infliction of emotional distress. Counts 1, 2, and 5

                                  19   were brought against the County of Santa Clara (“County”); Laurie Smith, Sheriff for the County

                                  20   of Santa Clara (“Sherriff Smith”); Sheriff Deputy Tambini (first name unknown); Sheriff Deputy

                                  21   Alan Tse; and 50 Doe employees of the County of Santa Clara Sheriff’s Department. See FAC at

                                  22   3-4. Counts 3, 4, 6, 7, and 8 were brought against all defendants other than Sheriff Laurie Smith.

                                  23             On March 3, 2020, the County, Sheriff Smith, Deputy Tambini, and Deputy Tse filed a

                                  24   motion to dismiss. See Dkt. No. 21. On June 11, 2020, the Court granted the motion to dismiss

                                  25   without prejudice as to Counts 1-7 and with prejudice as to Count 8. See generally Order

                                  26   Granting Motion to Dismiss (“Ord.”), Dkt. No. 30. On July 24, 2020 Plaintiff filed her SAC. See

                                  27
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                       3
                                             Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 4 of 17




                                   1   Dkt. No. 35. The SAC asserts the same eight claims asserted in the FAC, but now appears to

                                   2   allege that the County and County employees were deliberately indifferent to Aguilar’s behavior

                                   3   following his request to be placed in protective custody in the days leading up to his suicide. As it

                                   4   currently stands, Plaintiff brings the first three federal claims under 42 U.S.C. § 1983 against

                                   5   Sheriff Deputy Tambini (first name unknown); Sheriff Deputy Alan Tse; Sheriff Deputy Michael

                                   6   Fortino; Sheriff Deputy Jon Quiro; Sheriff Deputy Hidalgo (first name unknown); Sheriff Deputy

                                   7   Lamar (first name unknown); Sergeant Allen (first name unknown); Captain Christopher

                                   8   Grumbos; and 50 Doe employees of the County of Santa Clara Sherriff’s Department (Count 1-3).

                                   9   See SAC at 9-12.2 The fourth claim was brought against these same defendants as well as the

                                  10   County (Count 4). Id. at 12. Finally, Plaintiff brings the four state law claims against the same

                                  11   defendants, with the seventh claim for wrongful death also being brought against the County. See

                                  12   id. at 13-16.
Northern District of California
 United States District Court




                                  13             On August 24, 2020, all individually named defendants along with the County

                                  14   (collectively “Defendants”) filed their Motion to Dismiss Plaintiff’s SAC. Dkt. No. 38 (“Mot.”).

                                  15   On September 6, 2020, Plaintiff opposed the Motion to Dismiss, and attached a proposed third

                                  16   amended complaint, which appears to be an attempt to cure her SAC of some of the deficiencies

                                  17   highlighted in the Motion to Dismiss. Dkt. No. 40 (“Opp.”). On September 14, 2020, Defendants

                                  18   filed their reply. Dkt. No. 42 (“Reply”).

                                  19       II.   MOTION TO DISMISS STANDARD
                                  20             Federal Rule of Civil Procedure 8(a)(2) requires a complaint to include “a short and plain

                                  21   statement of the claim showing that the pleader is entitled to relief.” A complaint that fails to meet

                                  22   this standard may be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6). Put another

                                  23   way, “[a] motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a

                                  24   claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation

                                  25

                                  26   2
                                        Because the paragraphs in this section of the SAC are misnumbered, the Court will identify
                                  27   pincites by page number.
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                                        4
                                          Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 5 of 17




                                   1   Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d

                                   2   729, 732 (9th Cir. 2001)).

                                   3          To survive a Rule 12(b)(6) motion, a complaint must contain “enough facts to state a claim

                                   4   to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A

                                   5   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

                                   6   the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

                                   7   556 U.S. 662, 678 (2009). “The plausibility standard is not akin to a probability requirement, but

                                   8   it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (internal

                                   9   quotation marks omitted).

                                  10          In evaluating the sufficiency of a complaint, the court must “accept factual allegations in

                                  11   the complaint as true and construe the pleadings in the light most favorable to the nonmoving

                                  12   party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). At the
Northern District of California
 United States District Court




                                  13   same time, a court need not accept as true “allegations that contradict matters properly subject to

                                  14   judicial notice” or “allegations that are merely conclusory, unwarranted deductions of fact, or

                                  15   unreasonable inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008)

                                  16   (internal quotation marks and citations omitted).

                                  17   III.   REQUEST FOR JUDICIAL NOTICE

                                  18          As a preliminary matter, Defendants request that the Court take judicial notice of two

                                  19   exhibits. See Mot. at 4-5, Exhibit A, Dkt. No. 38-1; RJN, Dkt. No. 39-1. Defendants first ask that

                                  20   the Court take judicial notice of Deputy Lamar’s complete Administrative Rehousing Report,

                                  21   which Plaintiff referenced in the SAC. See Mot., Exhibit A, Dkt. No. 38-1, Sherriff Deputy

                                  22   Lamar’s Administrative Rehousing Report (dated 12/01/2018) (hereinafter “Rehousing Report”).

                                  23   Next, Defendants ask that the Court take judicial notice of court minutes from Aguilar’s California

                                  24   state case. See RJN, Exhibit B, Dkt. No. 39-1, (hereinafter “State Court Minutes”).

                                  25          Generally, the Court may not consider any material outside the pleadings in ruling on a

                                  26   Rule 12(b)(6) motion. United States v. Corinthian Colleges, 655 F.3d 984, 998 (9th Cir. 2011).

                                  27
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                       5
                                          Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 6 of 17




                                   1   There are two exceptions to this rule, when the complaint necessarily relies on the documents or

                                   2   where the court takes judicial notice of documents. Lee v. City of Los Angeles, 250 F.3d 668, 689

                                   3   (9th Cir. 2001) (citation omitted). The incorporation by reference doctrine allows material that is

                                   4   attached to the complaint to be considered, as well as “unattached evidence on which the

                                   5   complaint ‘necessarily relies’ if: (1) the complaint refers to the document; (2) the document is

                                   6   central to plaintiff’s claim; and (3) no party questions the authenticity of the document.”

                                   7   Corinthian Colleges, 655 F.3d at 999. Under the Federal Rules of Evidence, a court may take

                                   8   judicial notice of a fact that is “not subject to reasonable dispute in that it is either (1) generally

                                   9   known within the territorial jurisdiction of the trial court or (2) capable of accurate and ready

                                  10   determination by resort to sources whose accuracy cannot reasonably be questioned.” Fed. R.

                                  11   Evid. 201(b).

                                  12              Here, excerpts from the Rehousing Report are included in the SAC and are central to
Northern District of California
 United States District Court




                                  13   Plaintiff’s claims. Additionally, Plaintiff does not question the authenticity of the report.

                                  14   Therefore, the Court takes judicial notice of the Rehousing Report. With regards to the State

                                  15   Court Minutes, Plaintiff does not oppose the request for judicial notice. Furthermore, the Court

                                  16   finds that the documents are true and correct copies of documents filed in state court and takes

                                  17   judicial notice of the State Court Minutes. See Fed. R. Evid. 201(b)(2); see also United States v.

                                  18   Wilson, 631 F.2d 118, 119 (9th Cir. 1980) (“[A] court may take judicial notice of its own records

                                  19   in other cases, as well as the records of an inferior court in other cases.”).

                                  20   IV.        DISCUSSSION
                                  21              As noted above, Defendants move to dismiss all eight claims in the SAC. Below, the

                                  22   Court first considers the sufficiency of Plaintiff’s allegations as to her § 1983 claims (Counts 1-4)

                                  23   and then does the same for Plaintiff’s state law claims (Counts 5-8).

                                  24         A.      Claims Under 42 U.S.C. § 1983
                                  25              Counts 1-4 are brought under 42 U.S.C. § 1983, which provides a private right of action

                                  26   against constitutional violations made under color of state law. To state a claim under 42 U.S.C. §

                                  27
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                       6
                                          Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 7 of 17




                                   1   1983, a plaintiff must allege two elements: (1) that a right secured by the Constitution or laws of

                                   2   the United States was violated and (2) that the violation was committed by a person acting under

                                   3   the color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

                                   4          Defendants assert that the State Court Minutes establish that as of December 2018, Aguilar

                                   5   was serving a sentence imposed on July 25, 2018, after his nolo contendere plea made in court on

                                   6   February 28, 2018. In the Ninth Circuit, a pretrial detainee is transformed into a convicted

                                   7   prisoner for constitutional purposes upon conviction after trial or by plea, at which point the state

                                   8   acquires the right to punish and the Eighth Amendment, rather than the Fourteenth Amendment, is

                                   9   implicated. Resnick v. Hayes, 213 F.3d 443, 447-448 (9th Cir. 2000). Accordingly, because

                                  10   Aguilar was a prisoner at the time of his suicide, the Court considers Plaintiff’s § 1983 claims

                                  11   under the Eighth Amendment.

                                  12          As in the FAC, there appears to be some overlap across the four counts; neither the SAC
Northern District of California
 United States District Court




                                  13   nor Plaintiff’s Opposition brief makes clear precisely how the counts differ or relate to one

                                  14   another. Nonetheless, the Court discerns two distinct claims for relief across Counts 1-4 alleged in

                                  15   the SAC. See Ord. at 4-6. First, Plaintiff now appears to assert that Defendants infringed

                                  16   Aguilar’s constitutional rights as demonstrated by the lack of safety measures taken to address

                                  17   Aguilar’s serious medical needs. That claim is based on Defendants’ alleged deliberate

                                  18   indifference to Aguilar’s suicidal ideations following his decision to disassociate from his gang

                                  19   and request to be placed in protective custody. Second, Plaintiff claims that Defendants’ failure to

                                  20   prevent Aguilar’s suicide interfered with Plaintiff’s right to familial association, which is a

                                  21   substantive due process right under the Fourteenth Amendment. Defendants’ arguments with

                                  22   respect to those claims are addressed in turn below. The Court also separately addresses

                                  23   Plaintiff’s inclusion of the County and Sheriff Laurie Smith as defendants, which Plaintiff has

                                  24   failed to justify after the Court’s Order afforded Plaintiff the opportunity to cure claim

                                  25   deficiencies.

                                  26            i.     Eighth Amendment—Deliberate Indifference to a Serious Medical Need
                                  27
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                       7
                                          Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 8 of 17




                                   1          Prison officials violate the Eighth Amendment’s proscription against cruel and unusual

                                   2   punishment when they are “deliberate[ly] indifferen[t] to [a prisoner’s] serious medical needs.”

                                   3   Estelle v. Gamble, 429 U.S. 97, 104 (1976). Under the Eight Amendment, however, deliberate

                                   4   indifference “includes ‘both an objective standard—that the deprivation was serious enough to

                                   5   constitute cruel and unusual punishment—and a subjective standard—deliberate indifference.’”

                                   6   Colwell v. Bannister, 763 F.3d 1060, 1066 (9th Cir. 2014) (alteration in original). “To meet the

                                   7   objective element of the standard, a plaintiff must demonstrate the existence of a serious medical

                                   8   need. Such a need exists if failure to treat the injury or condition ‘could result in further

                                   9   significant injury’ or cause ‘the unnecessary and wanton infliction of pain.’” Id. (citation

                                  10   omitted). The Ninth Circuit has specifically recognized that “[a] heightened suicide risk or an

                                  11   attempted suicide is a serious medical need.” Conn v. City of Reno, 591 F.3d 1081, 1095 (9th Cir.

                                  12   2010) (citations omitted). Thus, the Court turns its attention to the subjective standard component
Northern District of California
 United States District Court




                                  13   of the deliberate indifference analysis.

                                  14          The “subjective inquiry involves two parts.” Lemire v. California Dep’t of Corr. &

                                  15   Rehab., 726 F.3d 1062, 1078 (9th Cir. 2013). First, plaintiffs “must demonstrate that the risk was

                                  16   obvious or provide other circumstantial or direct evidence that the prison officials were aware of

                                  17   the substantial risk” to Aguilar’s safety. Id. (citation omitted). “Second, they must show that

                                  18   there was no reasonable justification for exposing the inmate[] to the risk.” Id.

                                  19          The SAC presents the following facts in support of Plaintiff’s claim that Defendants were

                                  20   deliberately indifferent to Aguilar’s serious medical needs: (1) Aguilar requested protective

                                  21   custody status to disassociate from his gang; (2) Aguilar was rehoused to the MC3 unit in the jail

                                  22   where other gang dropouts were also housed; (3) during his stay in MC3, Aguilar twice threatened

                                  23   to fight with other gang dropout inmates; (4) prison officials investigated these events noting that

                                  24   Aguilar appeared to be acting paranoid; (5) other inmates housed with him in MC3 reported that

                                  25   Aguilar acted “a little paranoid” and “a little resistant”; (6) prison officials re-assured Aguilar that

                                  26   the other inmates in MC3 did not present a threat to him; (7) when interviewed, Aguilar reported

                                  27
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                       8
                                          Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 9 of 17




                                   1   that he “didn’t have any problems”; and (8) to avoid further conflict with other inmates in MC3,

                                   2   prison officials rehoused Aguilar a second time to a new unit, MC4 – where on the day he

                                   3   committed suicide Aguilar sat “anxiously” on his bunk and did not participate in free time. See

                                   4   SAC ¶¶ 25-27, 32; see also Rehousing Report.

                                   5          Assuming, as the Court must, that Aguilar did in fact have suicidal ideations, only those

                                   6   facts describing Aguilar acting paranoid speak to what Defendants knew, or should have known,

                                   7   about Aguilar’s mental health and suicidal ideations at the time of his death. However, these

                                   8   allegations are insufficient to show that the risk was obvious or that prison officials were aware of

                                   9   the substantial risk when Aguilar told officers he “didn’t have any problems” after jail officials

                                  10   approached him about his behavior with other inmates in the protective unit. SAC ¶ 26; see also

                                  11   Rehousing Report at 2. Moreover, courts have generally only validated allegations claiming a

                                  12   heightened risk of suicidal behavior in instances where the inmate had a history of suicidal
Northern District of California
 United States District Court




                                  13   ideations or when the words or actions of the inmate were suicidal in nature. See Smithee v.

                                  14   California Corr. Inst., No. 1:19-cv-00004-NONE-JLT, 2020 WL 4813205, at *3 (E.D. Cal. Aug.

                                  15   19, 2020) (finding plaintiff was deliberately indifferent after failing to make recommendations on

                                  16   how to treat the deceased’s suicidal ideations after having made a psychological assessment);

                                  17   NeSmith v. Olsen, 808 F. App’x 442, 445 (9th Cir. 2020) (plaintiffs alleged that defendants found

                                  18   a rope hanging from a light in the cell of an inmate the night before his suicide); Jones v.

                                  19   Kuppinger, No. 2:13-CV-0451 AC P, 2013 WL 3199320, at *4 (E.D. Cal June 21, 2013) (plaintiff

                                  20   alleged that defendant knew inmate had ripped up his bedsheet, covered up his cell window, and

                                  21   told someone he was feeling suicidal).

                                  22          There is no mention in the SAC of any prior suicide attempts by Aguilar or any allegations

                                  23   about a history of mental health issues or treatment. Furthermore, Plaintiff does not allege that

                                  24   Aguilar requested mental health care from jail officials, complained of suicidal feelings, or took

                                  25   actions indicative of suicidal behavior. Plaintiff instead argues that Aguilar was an objective

                                  26   suicide risk because Defendants were “forewarned of mental health issues and a possible suicide

                                  27
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                       9
                                         Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 10 of 17




                                   1   attempt, when officials and inmates noted Aguilar appeared paranoid after his arrival to protective

                                   2   custody and concerned that other inmates wanted to “get him” for disassociating from his gang.

                                   3   See Opp. at 3; see also Rehousing Report at 1. Additionally, Plaintiff alleges that Aguilar was an

                                   4   objective suicide risk because Deputies Tambini and Tse were monitoring him after his rehousing

                                   5   to another protective unit. Opp. at 3. However, Plaintiff does not cite to any authority suggesting

                                   6   that these allegations, without more, are sufficient to allege that Defendants were aware of the

                                   7   substantial risk to Aguilar’s safety. Further, Plaintiff’s argument that Deputy Lamar’s Rehousing

                                   8   Report recommending that Aguilar be rehoused for his “safety” and the “security of the facility”

                                   9   demonstrates subjective understanding of Aguilar’s suicidal ideation, is unavailing. See id.

                                  10   Deputy Lamar’s Rehousing Report suggests that he recommended rehousing to protect and

                                  11   prevent physical altercations between Aguilar and the other inmates after Aguilar had already been

                                  12   involved in prior altercations during his limited stay in that protective unit. See Rehousing Report
Northern District of California
 United States District Court




                                  13   at 1-2. This, taken together, is insufficient to allege Defendants acted with deliberate indifference

                                  14   to Aguilar’s medical needs.

                                  15          Thus, even under the liberal pleading standard set forth by Twombly and Iqbal, the

                                  16   allegations in the SAC are insufficient to state a claim that Aguilar’s Eighth Amendment rights

                                  17   were violated. Accordingly, the Court GRANTS Defendants’ Motion to Dismiss the claim.

                                  18           ii.   Violation of Plaintiff’s Right to Familial Relationship
                                  19          Next, the Court turns to Plaintiff’s claim for violation of the right to familial relationship.

                                  20   Parents and children have a “fundamental liberty interest” in “the companionship and society of

                                  21   their child or parent” as a component of their substantive due process rights under the Fourteenth

                                  22   Amendment. Lemire, 726 F.3d at 1075; see also Lee, 250 F.3d at 685. This right to familial

                                  23   association is further supported by the First Amendment’s guarantee of freedom of association.

                                  24   See Keates v. Koile, 883 F.3d 1228, 1236 (9th Cir. 2018); Lee, 250 F.3d at 685. Of relevance

                                  25   here, the Ninth Circuit has recognized that official conduct that deprives a parent or child of the

                                  26   companionship and society of a decedent may constitute a constitutional violation. Lemire, 726

                                  27
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                       10
                                           Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 11 of 17




                                   1   F.3d at 1075. The official conduct must “shock the conscience,” which is a more demanding

                                   2   standard than deliberate indifference. Id. Specifically, the Ninth Circuit has said that deliberately

                                   3   indifferent conduct will generally “shock the conscience” if the defendant “had time to deliberate

                                   4   before acting or failing to act in a deliberately indifferent manner.” Id.

                                   5           In this case, Plaintiff’s SAC still fails to clear the lower bar of adequately alleging

                                   6   deliberate indifference; a fortiori, the SAC does not allege any official conduct that “shocks the

                                   7   conscience.” Accordingly, the Court must also DISMISS Plaintiff’s claim for violations of the

                                   8   right to familial relationship.

                                   9           iii.         Liability of the County
                                  10           The SAC also raises a claim against the County for violation of Plaintiff’s right to familial

                                  11   relationship. The Court previously dismissed Plaintiff’s § 1983 claims asserted against the

                                  12   County, including the claim for violation of Plaintiff’s right to familial relationship, but allowed
Northern District of California
 United States District Court




                                  13   leave to amend. Ord., at 9-11. The Court’s ruling was based upon Plaintiff’s inclusion of the

                                  14   County as a defendant without identifying a specific county policy or custom—or lack of policy or

                                  15   custom—that allegedly caused Aguilar’s death. Plaintiff’s SAC still fails to identify any specific

                                  16   county policy or custom—or lack of policy or custom—that allegedly caused Aguilar’s death.

                                  17   Thus, Plaintiff has failed to state a claim against the County.3

                                  18           Accordingly, the Court must DISMISS Plaintiff’s § 1983 claim against the County for

                                  19   violation of Plaintiff’s right to familial relationship as the SAC does not contain any allegations

                                  20   connecting the County to asserted constitutional violations.

                                  21                  iv.     Qualified Immunity

                                  22           Defendants also contend that Plaintiff’s § 1983 claims should be dismissed against the

                                  23   individual defendants as barred by qualified immunity. Mot. at 11-13.

                                  24

                                  25   3
                                        The Court also previously dismissed Plaintiff’s § 1983 claims brought against Sherriff Smith
                                  26   with leave to amend. Although the SAC names Sheriff Smith as a defendant, Plaintiff does not
                                       bring any § 1983 claims against Sheriff Smith. Therefore, there is no need to address Defendants’
                                  27   arguments as to Sherriff Smith and Plaintiff’s § 1983 claims.
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                                        11
                                         Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 12 of 17




                                   1          The doctrine of qualified immunity “protects government officials ‘from liability for civil

                                   2   damages insofar as their conduct does not violate clearly established statutory or constitutional

                                   3   rights of which a reasonable person would have known.’” Pearson v. Callahan, 555 U.S. 223,

                                   4   231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). The qualified immunity

                                   5   analysis “must be undertaken in light of the specific context of the case, not as a broad general

                                   6   proposition.” Mendez v. Cty. of Los Angeles, 815 F.3d 1178, 1186 (9th Cir. 2016) (quoting

                                   7   Saucier v. Katz, 533 U.S. 194, 201 (2001)), overruled on other grounds by Cty. of Los Angeles,

                                   8   Calif. v. Mendez, 137 S. Ct. 1539 (2017). “To determine whether an officer is entitled to qualified

                                   9   immunity, [the Court] ask[s], in the order [it] choose[s], (1) whether the alleged misconduct

                                  10   violated a [constitutional] right and (2) whether the right was clearly established at the time of the

                                  11   alleged misconduct.” Hernandez v. City of San Jose, 897 F. 3d 1125, 1132 (9th Cir. July 27,

                                  12   2018) (quoting Maxwell v. Cty. of San Diego, 708 F.3d 1075, 1082 (9th Cir. 2013) ) (alterations in
Northern District of California
 United States District Court




                                  13   Hernandez, 897 F.3d 1125); see also Pearson, 555 U.S. at 232 (same). Qualified immunity

                                  14   applies unless the answer to both questions is “yes.” See Pearson, 555 U.S. at 232.

                                  15          Defendants prevail on the second prong of the qualified immunity analysis, because even if

                                  16   Plaintiff had alleged facts showing a violation of a constitutional right, there is no clearly

                                  17   established law controlling the specific facts of this case. “An officer ‘cannot be said to have

                                  18   violated a clearly established right unless the right’s contours were sufficiently definite that any

                                  19   reasonable official in [his] shoes would have understood that he was violating it,’ meaning that

                                  20   ‘existing precedent . . . placed the statutory or constitutional question beyond debate.’” City and

                                  21   Cty. of San Francisco, Calif. v. Sheehan, 135 S. Ct. 1765, 1774 (2015) (alteration and omission in

                                  22   original; citation omitted); see, e.g., Carroll v. Carman, 574 U.S. 13, 16–18 (2014) (law not

                                  23   clearly established whether officer may conduct a “knock and talk” at any entrance to a home that

                                  24   is open to visitors, rather than only at the front door); Hines v. Youseff, 914 F.3d 1218, 1229 (9th

                                  25   Cir. 2019) (defendants entitled to qualified immunity where “the specific right that the inmates

                                  26   claim in these cases—the right to be free from heightened exposure to Valley Fever spores—was

                                  27
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                       12
                                         Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 13 of 17




                                   1   not clearly established at the time”); Horton by Horton v. City of Santa Maria, 915 F.3d 592, 601–

                                   2   02 (9th Cir. 2019) (officer entitled to qualified immunity on failure-to-protect claim from pretrial

                                   3   detainee who had attempted to hang himself because there was conflicting information as to

                                   4   whether he was suicidal and the case law “was simply too sparse, and involved circumstances too

                                   5   distinct from those in this case, to establish that a reasonable officer would perceive a substantial

                                   6   risk that [detainee] would imminently attempt suicide”).

                                   7          Plaintiff argues that qualified immunity does not apply in this case because “custodial

                                   8   safety” is a “clearly established right,” and Defendants did not act “reasonably” in response to the

                                   9   “warnings in [Deputy] Lamar’s report.” Opp. at 4-5. However, the Supreme Court “has

                                  10   repeatedly told courts—and the Ninth Circuit in particular—not to define clearly established law

                                  11   at a high level of generality.” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam)

                                  12   (officer entitled to qualified immunity for shooting a woman who was armed with a large knife,
Northern District of California
 United States District Court




                                  13   was ignoring officers’ orders to drop the weapon, and was within striking distance of her

                                  14   housemate; prior cases on excessive force did not clearly establish that it was unlawful to use force

                                  15   under these circumstances, where officer may not have been in apparent danger but believed the

                                  16   woman was a threat to her housemate).

                                  17          Here, the sparse case law on correctional officers’ obligation to prevent the suicides of

                                  18   inmates who have suicidal ideations does not, taken as a whole, indicate that Defendants violated a

                                  19   right of Aguilar’s that was so well established that all reasonable officers would understand that

                                  20   right was violated by their conduct. Indeed, the Ninth Circuit’s holding in Horton v. City of Santa

                                  21   Maria is instructive. In Horton, an eighteen-year-old had been arrested, taken to the local police

                                  22   department, and detained in a temporary holding cell. Horton by Horton, 915 F.3d at 596. Even

                                  23   though the officer knew he was a suicide risk, he left the detainee unattended for approximately a

                                  24   half-hour while he spoke with the detainee’s mother and completed paperwork. Id. at 596. In that

                                  25   time, the detainee “removed his belt, fed it through the cell door bars, and hanged himself, causing

                                  26   permanent and severe damage.” Id. The Ninth Circuit determined that based on the facts as well

                                  27
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                       13
                                           Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 14 of 17




                                   1   as the law at the time of the incident, “a reasonable officer would not have known that failing to

                                   2   attend to Horton immediately would be unlawful.” Id. at 601. The Ninth Circuit distinguished the

                                   3   facts at issue in Horton from those in Conn v. City of Reno and Clouthier v. County of Contra

                                   4   Costa, 591 F.3d 1232, 1245 (9th Cir. 2010), where there was an imminent suicide risk that was

                                   5   ignored by defendant officers who were aware of the risk. Id. at 601-602. When the event in

                                   6   Horton took place, there was no case law clearly establishing that, absent some moment of

                                   7   punctuated crisis, officers have an obligation to implement particular suicide-prevention protocols.

                                   8              Thus, in light of the absence of any controlling authority cited by Plaintiff, the Court finds

                                   9   that Defendants are entitled qualified immunity. The case law at the time of Aguilar’s suicide did

                                  10   not clearly establish that a reasonable officer in Defendants’ position was required to refer an

                                  11   inmate, who had recently been put in protective custody, for suicide protocol in the absence of a

                                  12   history of mental illness or treatment, prior suicide attempts, prior requests of mental health care,
Northern District of California
 United States District Court




                                  13   or prior behavior indicating a heightened risk of suicide. Accordingly, Defendants’ Motion to

                                  14   Dismiss on qualified immunity grounds is GRANTED.

                                  15         B.         State Law Claims
                                  16              Defendants also move to dismiss Counts 5-8, which are California state law claims based

                                  17   on the same facts as the § 1983 claims. The Court first addresses the negligence claims together

                                  18   (Counts 5 and 7) before turning to the claim for failure to summon medical care (Count 6).4

                                  19               i.     General Negligence Claims

                                  20              Just as in the FAC, Counts 5 and 7 allege that Defendants negligently failed to address

                                  21   Aguilar’s suicidal ideation. The difference between the claims is that Count 7 is brought as a

                                  22   wrongful death action under California Code of Civil Procedure § 377.60, whereas Count 5 is a

                                  23   generic negligence action; both assert the same factual claim for relief that the Court has already

                                  24
                                       4
                                  25    Plaintiff has also brought a common law claim for intentional infliction of emotional distress
                                       (Count 8) against Defendants. However, the Court’s prior Order granted Defendants’ motion to
                                  26   dismiss the claim for intentional infliction of emotional distress without leave to amend. Ord. at
                                       14-16. Therefore, the Court does not consider Plaintiff’s new intentional infliction of emotional
                                  27   distress claim.
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                                         14
                                         Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 15 of 17




                                   1   found deficient in its analysis of the FAC. See Ord at 12-13. The only new argument that Plaintiff

                                   2   raises is that “[Deputy] Lamar’s report demonstrates that jail officials breached a reasonable duty

                                   3   to rehouse Aguilar.” Opp. at 6. However, this assertion contradicts Plaintiff’s own allegations

                                   4   that Defendants rehoused Aguilar to a higher level of protective custody in response to Deputy

                                   5   Lamar’s recommendation, which according to the Rehousing Report, was made to protect Aguilar

                                   6   from physical altercations between himself and other inmates and not Aguilar’s mental health.

                                   7   See SAC ¶¶ 26-27; see also Rehousing Report at 2. Furthermore, under California Government

                                   8   Code § 855.8(a), all of the defendants named in the SAC also did not have a duty to recognize that

                                   9   Aguilar was suicidal. See Ord. at 12-13; see also Johnson v. Cty. of Los Angeles, 143 Cal. App.

                                  10   3d 298, 316 (Ct. App. 1983) (quoting Cal. Gov. Code § 855.8(a)). The Court, therefore, finds that

                                  11   Plaintiff has failed to cure the deficiencies in the negligence claims which were based on the

                                  12   individual Defendants’ failure to address Aguilar’s suicidality.
Northern District of California
 United States District Court




                                  13          Plaintiff also asserts her wrongful death claim against the County. However, California

                                  14   Government Code § 844.6 makes public entities immune from liability for an injury to “any

                                  15   prisoner.” Cal. Gov’t Code § 844.6; see also Castaneda v. Dep’t of Corr. & Rehab., 212 Cal.

                                  16   App. 4th 1051, 1069 (2013); Resendiz v. Cty. of Monterey, No. 14-CV-05495-LHK, 2015 WL

                                  17   3988495, at *6 (N.D. Cal. June 30, 2015). Moreover, such immunity extends to wrongful death

                                  18   actions as well as a survival action. Lowman v. Cty. of Los Angeles, 127 Cal. App. 3d 613, 615

                                  19   (Ct. App. 1982). There are statutory exceptions to § 844.6, one of which is failure to summon

                                  20   medical care under California Government Code § 845.6; that exception is the basis for Count 6.

                                  21   Plaintiff does not, however, point to any other applicable exception. See Opp. 7.

                                  22          Thus, Counts 5 and 7 are DISMISSED.

                                  23           ii.   Failure to Summon Medical Care under California Government Code § 845.6
                                  24          Count 6 alleges that Defendants violated California Government Code § 845.6 by their

                                  25   failure to summon medical care. Section 845.6 provides, in pertinent part:

                                  26                  Neither a public entity nor a public employee is liable for injury
                                                      proximately caused by the failure of the employee to furnish or obtain
                                  27
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                       15
                                         Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 16 of 17



                                                        medical care for a prisoner in his custody; but, except as otherwise
                                   1                    provided by Sections 855.8 and 856, a public employee, and the
                                                        public entity where the employee is acting within the scope of his
                                   2                    employment, is liable if the employee knows or has reason to know
                                                        that the prisoner is in need of immediate medical care and he fails to
                                   3                    take reasonable action to summon such medical care.
                                   4             To state a claim under § 845.6, a plaintiff must establish three elements: “(1) the public

                                   5   employee knew or had reason to know of the need (2) for immediate medical care, and (3) failed

                                   6   to reasonably summon such care.” Jett v. Penner, 439 F.3d 1091, 1099 (9th Cir. 2006) (citing

                                   7   Watson v. State of California, 21 Cal. App. 4th 836, 841 (1993)). In addition, California courts

                                   8   have limited liability under § 845.6 to “serious and obvious medical conditions requiring

                                   9   immediate care.” Watson, 21 Cal. App. 4th at 841; accord George v. Sonoma Cty. Sheriff’s Dep’t,

                                  10   No. C-08-02675 EDL, 2010 WL 4117381, at *7 (N.D. Cal. Oct. 19, 2010).

                                  11             Here, Defendants do not dispute that “[a] suicidal state is a serious and obvious medical

                                  12   condition requiring immediate care.” Mot. at 16; see also Johnson v. Baca, No.
Northern District of California
 United States District Court




                                  13   CV1304496MMMAJWX, 2014 WL 12558252, at *22 (C.D. Cal. Oct. 9, 2014). Nonetheless, the

                                  14   Court has already found that Plaintiff has not alleged any facts demonstrating that any County

                                  15   employee, including the newly added individual defendants, “knew or had reason to know” of

                                  16   Aguilar’s risk of suicide during his detention. Accordingly, Defendants’ Motion to Dismiss Count

                                  17   6 is GRANTED.

                                  18        C.      Leave to Amend
                                  19             Federal Rule of Civil Procedure 15(a) establishes that leave to amend “shall be freely given

                                  20   when justice so requires.” Fed. R. Civ. P. 15(a). In general, valid reasons for denying leave to

                                  21   amend include undue delay, bad faith, prejudice, and futility. Foman v. Davis, 371 U.S. 178, 182

                                  22   (1962). The court may also consider whether pleadings have previously been amended. Bonin v.

                                  23   Calderon, 59 F.3d 815, 845 (9th Cir. 1995).

                                  24             In this case, Plaintiff has already been afforded the opportunity to amend her complaint.

                                  25   Moreover, Plaintiff lodged a proposed third amended complaint, which presumably attempts to

                                  26   address the deficiencies identified by Defendants’ Motion to Dismiss. The third amended

                                  27
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                       16
                                         Case 5:19-cv-07888-EJD Document 46 Filed 12/08/20 Page 17 of 17




                                   1   complaint drops the County and Sherriff Smith, thereby conceding the futility of further

                                   2   amendment. With respect to particular claims, the third amended complaint either fails to make

                                   3   further allegations or adds allegations that are insufficient to support the claim. As such, the Court

                                   4   finds that further leave to amend would be futile. Plaintiff’s request for leave to amend is

                                   5   DENIED.

                                   6    V.    CONCLUSION
                                   7          For the foregoing reasons, the court GRANTS Defendants’ Motion and DISMISSES

                                   8   Plaintiff’s Second Amended Complaint with prejudice.

                                   9          IT IS SO ORDERED.

                                  10   Dated: December 8, 2020

                                  11                                                    ______________________________________
                                                                                        EDWARD J. DAVILA
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                       Case No.: 5:19-cv-07888-EJD
                                  28   ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS SECOND AMENDED
                                       COMPLAINT
                                                                       17
